DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see pp. 3-5, filed 04/20/2022, with respect to claims 1-15 have been fully considered and are persuasive.  The 103 rejections of 01/21/2022 has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 04/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/504,227 and  was reviewed and accepted 04/20/2022.  The terminal disclaimer has been recorded, and the corresponding double patenting rejections are hereby withdrawn.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record discloses a method for producing a holding apparatus configured for electrostatic holding of a component, comprising the steps: producing a base body which has at least one base body plate and a plurality of protruding burls which are arranged on an upper side of the at least one base body plate and end faces of which generate a burls support plane for supporting the component,
producing an electrode device which comprises a layered structure of an insulator layer and a dielectric layer with an electrode layer which is arranged between the insulator layer and the dielectric layer, wherein the electrode device has openings for receiving the burls, and
connecting the electrode device to the base body, wherein burls protrude through the openings in the electrode device, wherein the method further comprises the steps:
producing a composite from an insulator disk, which is provided for the formation of the insulator layer, and a dielectric disk which is provided for the formation of the dielectric layer, with the electrode layer arranged between the insulator disk and the dielectric disk, with a deepening of depressions through the insulator disk as far as into the dielectric layer, wherein the depressions are provided for forming the openings, applying an adhesive onto the upper side of at least one of the at least one base body plate and the insulator disk,
placing the composite of the dielectric disk and the insulator disk onto the base body so that the burls protrude into the depressions through the insulator disk, and the dielectric disk lies in the depressions on the end faces of the burls, with a joining of the dielectric disk and the insulator disk to the base body, and thinning of the dielectric disk in order to form the dielectric layer. 
However the prior art of record fails to reasonably disclose the electrode device is embedded in the adhesive and in the openings a spacing between the burls and the electrode device is filled with the adhesive, as set forth in the present claims.
The apparatus of LaFarre and cited pertinent art below fails to disclose the limitation above in combination. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150348815 discloses a clamp with an electrode carrier disk, but not embedded. US 20200013660 discloses an electrode embedded in an adhesive (same assignee). US 20210114101 discloses an electrode holder apparatus. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718